Exhibit 24 POWER OF ATTORNEY We, the undersigned directors of QEP Resources, Inc., hereby severally constitute C. B. Stanley and Richard J. Doleshek, and each of them acting alone, our true and lawful attorneys, with full power to them and each of them to sign for us, and in our names in the capacities indicated below, the Annual Report on Form 10-K for 2011 and any and all amendments to be filed with the Securities and Exchange Commission by QEP Resources, Inc., hereby ratifying and confirming our signatures as they may be signed by the attorneys appointed herein to the Annual Report on Form 10-K for 2011 and any and all amendments to such Report. Witness our hands on the respective dates set forth below. Signature Title Date /s/ Keith O. Rattie Chairman of the Board 02/14/12 Keith O. Rattie /s/ C.B. Stanley President and 02/14/12 C. B. Stanley Chief Executive Officer /s/ Phillip S. Baker Director 02/14/12 Phillips S. Baker /s/ L. Richard Flury Director 02/14/12 L. Richard Flury /s/ Robert E. McKee Director 02/14/12 Robert E. McKee /s/ M. W. Scoggins Director 02/14/12 M. W. Scoggins /s/ David A. Trice Director 02/14/12 David A. Trice
